                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

   WESTERN EXPRESS, INC. AND NEW HORIZONS LEASING, INC.’S ANSWER
       TO PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendants Western Express, Inc. and New Horizons Leasing, Inc. (“Western” and “New

Horizons,” respectively, or “Defendants” collectively) hereby file their Answer to Plaintiff John

Elmy’s Collective and Class Action Complaint (“Complaint”).

       1.      No answer is necessary in response to Paragraph 1 of the Complaint. To the

extent a response is required, Western and New Horizons deny each and every allegation set

forth in Paragraph 1 of the Complaint, except admit that Plaintiff purports to bring an action as

alleged.

                                         INTRODUCTION

       2.      Defendants deny each and every allegation set forth in Paragraph 2 of the

Complaint, except admit that Western is a private company engaged in moving freight across the




                                                 1

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 1 of 26 PageID #: 1187
continental United States, and New Horizons is a private company engaged in leasing and/or

selling commercial motor vehicle trucks to individuals and entities.

       3.      Defendants deny each and every allegation set forth in Paragraph 3, including

subparagraphs a–g and footnote 1, of the Complaint, except admit that Plaintiff John Elmy is an

individual former truck driver who performed services as an independent contractor for Western.

       4.      Defendants deny each and every allegation set forth in Paragraph 4 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

       5.      Defendants deny each and every allegation set forth in Paragraph 5 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

       6.      Defendants deny each and every allegation set forth in Paragraph 6 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

       7.      Defendants deny each and every allegation set forth in Paragraph 7 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

       8.      Defendants deny each and every allegation set forth in Paragraph 8 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

                                JURISDICTION AND VENUE

       9.      Defendants deny each and every allegation set forth in Paragraph 9 of the

Complaint, except admit that 29 U.S.C. § 216(b) of the Fair Labor Standards Act (“FLSA”)

confers jurisdiction upon this Court under 28 U.S.C. § 1331, and specifically deny that the

Complaint states a claim under the FLSA against either Western or New Horizons.

       10.     Defendants deny each and every allegation set forth in Paragraph 10 of the

Complaint.




                                                 2

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 2 of 26 PageID #: 1188
       11.     Defendants deny each and every allegation set forth in Paragraph 11 of the

Complaint.

       12.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 12 of the Complaint and therefore deny those

allegations.

       13.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 13 of the Complaint and therefore deny those

allegations.

       14.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 14 of the Complaint and therefore deny those

allegations.

       15.     Defendants deny each and every allegation set forth in Paragraph 15 of the

Complaint, except admit that Western Express is incorporated and maintains its headquarters in

Tennessee and New Horizons is incorporated in Iowa.

       16.     Defendants admit Paragraph 16 of the Complaint with respect to Western, and

would state that the independent contractor drivers have the discretion to determine where and

when repairs and maintenance will be performed on the truck and where the truck will be parked.

       17.     Defendants admit Paragraph 17 of the Complaint.

                                            PARTIES

       18.     Defendants deny each and every allegation set forth in Paragraph 18 of the

Complaint and specifically deny the allegation that Plaintiff Elmy was an employee of either

Western or New Horizons as a matter of law or otherwise. Plaintiff Elmy was an independent

contractor truck driver for Western from approximately February 2016 until the contract was



                                                3

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 3 of 26 PageID #: 1189
terminated in February 2017. Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in Paragraph 18 of the Complaint that

Plaintiff Elmy is a natural person residing in Martinez, Georgia and therefore deny those

allegations.

       19.     Western admits Plaintiff was engaged in interstate commerce as an independent

contractor with Western. New Horizons denies the allegations set forth in Paragraph 19 of the

Complaint.

       20.     Defendants deny each and every allegation set forth in Paragraph 20 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

       21.     Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 21 of the Complaint involving the so called “nationwide class” pursuant to Fed. R.

Civ. P. 23, and therefore, no further answer or other response is necessary as to such claims and

allegations at this time. To the extent an answer or response is necessary, Defendants deny each

and every allegation set forth in Paragraph 21 of the Complaint.

       22.     Defendants deny each and every allegation set forth in Paragraph 22 of the

Complaint, except admit that Plaintiff purports to bring an action as alleged.

       23.     Defendants admit Paragraph 23 of the Complaint.

       24.     Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 24 of the Complaint involving the so called “Rule 23 Class” pursuant to Fed. R. Civ.

P. 23, and therefore, no further answer or other response is necessary as to such claims and




                                                  4

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 4 of 26 PageID #: 1190
allegations at this time. To the extent an answer or response is necessary, Defendants deny each

and every allegation set forth in Paragraph 24, including subparagraphs a–k, of the Complaint.

       25.     Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 25 of the Complaint involving the so called “Rule 23 Class” pursuant to Fed. R. Civ.

P. 23, and therefore, no further answer or other response is necessary as to such claims and

allegations at this time. To the extent an answer or response is necessary, Defendants deny each

and every allegation set forth in Paragraph 25, including subparagraphs a–d, of the Complaint.

       26.     Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 26 of the Complaint involving the so called “Rule 23 Class” pursuant to Fed. R. Civ.

P. 23, and therefore, no further answer or other response is necessary as to such claims and

allegations at this time. To the extent an answer or response is necessary, Defendants deny each

and every allegation set forth in Paragraph 26 of the Complaint.

       27.     Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 27 of the Complaint involving the so called “Rule 23 Class” pursuant to Fed. R. Civ.

P. 23, and therefore, no further answer or other response is necessary as to such claims and

allegations at this time. To the extent an Answer is necessary, Defendants deny each and every

allegation set forth in Paragraph 27, including subparagraphs e–i, of the Complaint.

       28.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 28 of the Complaint and therefore deny those

allegations.



                                                 5

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 5 of 26 PageID #: 1191
       29.      Defendants deny each and every allegation set forth in Paragraph 29 of the

Complaint.

       30.      Defendants deny each and every allegation set forth in Paragraph 30 of the

Complaint, except admit that both Western Express and New Horizons have places of business

in Tennessee.

       31.      Defendants deny each and every allegation set forth in Paragraph 31 of the

Complaint, except admit that Western is headquartered in Nashville, Tennessee at 7135

Centennial Place.

       32.      Defendants admit that Western is a motor carrier engaged in the transportation of

freight in interstate commerce.

       33.      Defendants admit Paragraph 33 of the Complaint.

       34.      Defendants deny each and every allegation set forth in Paragraph 34 of the

Complaint, except admit that New Horizons and Western have an office and place of business at

the 7135 Centennial Place in Nashville, Tennessee.

       35.      Defendants deny each and every allegation set forth in Paragraph 35 of the

Complaint, except admit that New Horizons does business with Western.

       36.      Defendants deny each and every allegation set forth in Paragraph 36 of the

Complaint, except admit that New Horizons leases trucks to independent contractor individuals

and entities who contract with Western in connection with the transportation of freight.

       37.      Defendants deny each and every allegation set forth in Paragraph 37 of the

Complaint.

       38.      Defendants deny each and every allegation set forth in Paragraph 38 of the

Complaint, except admit that the two entities share some overlap in officers and directors.



                                                 6

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 6 of 26 PageID #: 1192
       39.       Defendants deny each and every allegation set forth in Paragraph 39 of the

Complaint.

       40.       Defendants deny each and every allegation set forth in Paragraph 40 of the

Complaint.

       41.       Western admits the allegation set forth in Paragraph 41 of the Complaint as to

Western and denies any remaining allegations. New Horizons denies this allegation as to New

Horizon.

       42.       Western admits that it has individually grossed more than $500,000 in each of the

last three calendar years and New Horizons admits that it has individually grossed more than

$500,000 in each of the last three calendar years. Western and New Horizons deny that any

amounts they grossed were done so collectively.

       43.       Western admits that it is engaged in interstate commerce, but denies that the

Complaint states a claim under the Fair Labor Standards Act. New Horizons admits that it is

engaged in interstate commerce but denies that the Complaint states a claim under the Fair Labor

Standards Act.

       44.       Defendants deny each and every allegation set forth in Paragraph 44 of the

Complaint.

       45.       Defendants deny each and every allegation set forth in Paragraph 45 of the

Complaint.

                                   FACTUAL BACKGROUND

       46.       Defendants deny each and every allegation set forth in Paragraph 46 of the

Complaint and also deny each and every allegation set forth in heading A. above Paragraph 46.




                                                  7

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 7 of 26 PageID #: 1193
       47.    Defendants deny each and every allegation set forth in Paragraph 47 of the

Complaint.

       48.    Defendants deny each and every allegation set forth in Paragraph 48 of the

Complaint.

       49.    Defendants deny each and every allegation set forth in Paragraph 49 of the

Complaint.

       50.    Defendants deny each and every allegation set forth in Paragraph 50 of the

Complaint.

       51.    Defendants deny each and every allegation set forth in Paragraph 51 of the

Complaint.

       52.    Defendants deny each and every allegation set forth in Paragraph 52 of the

Complaint.

       53.    Defendants deny each and every allegation set forth in Paragraph 53 of the

Complaint.

       54.    Defendants deny each and every allegation set forth in Paragraph 54 of the

Complaint.

       55.    Defendants deny each and every allegation set forth in Paragraph 55 of the

Complaint.

       56.    Defendants deny each and every allegation set forth in Paragraph 56 of the

Complaint, and also deny each and every allegation set forth in heading B. above Paragraph 56.

       57.    Defendants deny each and every allegation set forth in Paragraph 57 of the

Complaint.




                                               8

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 8 of 26 PageID #: 1194
       58.     Defendants deny each and every allegation set forth in Paragraph 58 of the

Complaint.

       59.     Defendants deny each and every allegation set forth in Paragraph 59 of the

Complaint.

       60.     Defendants deny each and every allegation set forth in Paragraph 60 of the

Complaint.

       61.     Defendants deny each and every allegation set forth in Paragraph 61 of the

Complaint.

       62.     Defendants deny each and every allegation set forth in Paragraph 62 of the

Complaint.

       63.     Defendants deny each and every allegation set forth in Paragraph 63 of the

Complaint.

       64.     Defendants admit Paragraph 64 of the Complaint as to the independent contractor

contract and refer to that contract for the complete and accurate terms thereof.

       65.     Defendants deny each and every allegation set forth in Paragraph 65 of the

Complaint, and refer to the lease agreement itself for the complete and accurate terms thereof.

       66.     Defendants deny each and every allegation set forth in Paragraph 66 of the

Complaint.

       67.     Defendants deny each and every allegation set forth in Paragraph 67 of the

Complaint.

       68.     Defendants deny each and every allegation set forth in Paragraph 68 of the

Complaint.




                                                 9

  Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 9 of 26 PageID #: 1195
       69.    Defendants deny each and every allegation set forth in Paragraph 69 of the

Complaint.

       70.    Defendants deny each and every allegation set forth in Paragraph 70 of the

Complaint.

       71.    Defendants deny each and every allegation set forth in Paragraph 71 of the

Complaint.

       72.    Defendants deny each and every allegation set forth in Paragraph 72 of the

Complaint and also deny each and every allegation set forth in heading C. above Paragraph 72.

       73.    Defendants deny each and every allegation set forth in Paragraph 73 of the

Complaint.

       74.    Defendants deny each and every allegation set forth in Paragraph 74 of the

Complaint.

       75.    Defendants deny each and every allegation set forth in Paragraph 75 of the

Complaint.

       76.    Defendants deny each and every allegation set forth in Paragraph 76 of the

Complaint.

       77.    Defendants deny each and every allegation set forth in Paragraph 77 of the

Complaint.

       78.    Defendants deny each and every allegation set forth in Paragraph 78 of the

Complaint.

       79.    Defendants deny each and every allegation set forth in Paragraph 79 of the

Complaint.




                                              10

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 10 of 26 PageID #: 1196
       80.    Defendants deny each and every allegation set forth in Paragraph 80 of the

Complaint.

       81.    Defendants deny each and every allegation set forth in Paragraph 81 of the

Complaint.

       82.    Defendants deny each and every allegation set forth in Paragraph 82 of the

Complaint.

       83.    Defendants deny each and every allegation set forth in Paragraph 83 of the

Complaint.

       84.    Defendants deny each and every allegation set forth in Paragraph 84 of the

Complaint.

       85.    Defendants deny each and every allegation set forth in Paragraph 85 of the

Complaint.

       86.    Defendants deny each and every allegation set forth in Paragraph 86 of the

Complaint.

       87.    Defendants deny each and every allegation set forth in Paragraph 87 of the

Complaint.

       88.    Defendants deny each and every allegation set forth in Paragraph 88 of the

Complaint and also deny each and every allegation set forth in heading D. above Paragraph 88.

       89.    Defendants deny each and every allegation set forth in Paragraph 89 of the

Complaint.

       90.    Defendants deny each and every allegation set forth in Paragraph 90 of the

Complaint.




                                              11

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 11 of 26 PageID #: 1197
       91.     Defendants deny each and every allegation set forth in Paragraph 91 of the

Complaint and also deny each and every allegation set forth in heading E. above Paragraph 91.

       92.     Defendants deny each and every allegation set forth in Paragraph 92 of the

Complaint, and refer to the lease agreement for the complete and accurate terms thereof.

       93.     Defendants deny each and every allegation set forth in Paragraph 93 of the

Complaint.

       94.     Defendants deny each and every allegation set forth in Paragraph 94 of the

Complaint.

       95.     Defendants deny each and every allegation set forth in Paragraph 95 of the

Complaint.

       96.     Defendants deny each and every allegation set forth in Paragraph 96 of the

Complaint.

       97.     Defendants deny each and every allegation set forth in Paragraph 97 of the

Complaint.

       98.     Defendants deny each and every allegation set forth in Paragraph 98 of the

Complaint.

       99.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 99 of the Complaint and therefore deny those

allegations, except admit that Plaintiff Elmy began working for Western in approximately May

of 2011 as an employee driver and worked with Western for approximately eight months.

Defendants also deny each and every allegation set forth in heading F. above Paragraph 99.




                                                12

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 12 of 26 PageID #: 1198
        100.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 100 of the Complaint and therefore deny those

allegations.

        101.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 101 of the Complaint and therefore deny those

allegations, except admit that Plaintiff Elmy was sent a bus ticket to Nashville, Tennessee for

Western’s Owner Operator program.

        102.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 102 of the Complaint and therefore deny those

allegations.

        103.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 103 of the Complaint and therefore deny those

allegations.

        104.   Defendants deny each and every allegation set forth in Paragraph 104 of the

Complaint.

        105.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 105 of the Complaint and therefore deny those

allegations.

        106.   Defendants deny each and every allegation set forth in Paragraph 106 of the

Complaint, except admit that Plaintiff Elmy signed a lease agreement with New Horizons and a

separate contract with Western to be an independent contractor driver on or about February of

2016.




                                                13

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 13 of 26 PageID #: 1199
       107.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 107 of the Complaint and therefore deny those

allegations.

       108.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 108 of the Complaint and therefore deny those

allegations.

       109.    Defendants deny each and every allegation set forth in Paragraph 109 of the

Complaint.

       110.    Defendants deny each and every allegation set forth in Paragraph 110 of the

Complaint.

       111.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 111 of the Complaint and therefore deny those

allegations.

       112.    Defendants deny each and every allegation set forth in Paragraph 112 of the

Complaint.

       113.    Defendants deny each and every allegation set forth in Paragraph 113 of the

Complaint.

       114.    Defendants deny each and every allegation set forth in Paragraph 114 of the

Complaint.

       115.    Defendants deny each and every allegation set forth in Paragraph 115 of the

Complaint.

       116.    Defendants deny each and every allegation set forth in Paragraph 116 of the

Complaint and also deny each and every allegation set forth in heading G. above Paragraph 116.



                                                14

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 14 of 26 PageID #: 1200
       117.    Defendants deny each and every allegation set forth in Paragraph 117 of the

Complaint.

       118.    Defendants deny each and every allegation set forth in Paragraph 118 of the

Complaint.

       119.    Defendants deny each and every allegation set forth in Paragraph 119 of the

Complaint.

                                     CAUSES OF ACTION

                              FIRST CAUSE OF ACTION
                       (FEDERAL FAIR LABOR STANDARDS ACT)

       120.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-119 of the Complaint as if fully set forth herein.

       121.    Defendants deny each and every allegation set forth in Paragraph 121 of the

Complaint.

       122.    Defendants deny each and every allegation set forth in Paragraph 122 of the

Complaint.

       123.    Defendants deny each and every allegation set forth in Paragraph 123 of the

Complaint.

                              SECOND CAUSE OF ACTION
                          (TENNESSEE COMMON LAW FRAUD)

       124.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-123 of the Complaint as if fully set forth herein.

       125.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 125 of the Complaint, and therefore, no further answer or other response is necessary



                                                15

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 15 of 26 PageID #: 1201
as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 125 of the Complaint.

       126.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 126 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 126 of the Complaint.

       127.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 127 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 127 of the Complaint.

                       THIRD CAUSE OF ACTION
        (TENNESSEE COMMON LAW NEGLIGENT MISREPRESENTATION)

       128.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-127 of the Complaint as if fully set forth herein.

       129.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 129 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 129 of the Complaint.

       130.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 130 of the Complaint, and therefore, no further answer or other response is necessary

                                                16

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 16 of 26 PageID #: 1202
as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 130 of the Complaint.

       131.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 131 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 131 of the Complaint.

                            FOURTH CAUSE OF ACTION
                     (TENNESSEE UNIFORM COMMERCIAL CODE
                    LEASE AND CONTRACT UNCONSCIONABILITY)

       132.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-131 of the Complaint as if fully set forth herein.

       133.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 133 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 133 of the Complaint.

       134.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 134 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 134 of the Complaint.

       135.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in



                                                17

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 17 of 26 PageID #: 1203
Paragraph 135 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 135 of the Complaint.

                           FIFTH CAUSE OF ACTION
                (TENNESSEE COMMON LAW UNJUST ENRICHMENT)

       136.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-135 of the Complaint as if fully set forth herein.

       137.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 137 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 137 of the Complaint.

       138.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 138 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 138 of the Complaint.

       139.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 139 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 139 of the Complaint.

                                 SIXTH CAUSE OF ACTION
                                (FEDERAL FORCED LABOR)



                                                18

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 18 of 26 PageID #: 1204
       140.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-139 of the Complaint as if fully set forth herein.

       141.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 141 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 141 of the Complaint.

       142.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 142 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 142 of the Complaint.

       143.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 143 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 143 of the Complaint.

       144.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 144 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 144 of the Complaint.

                          SEVENTH CAUSE OF ACTION
                  (TENNESSEE INVOLUNTARY LABOR SERVITUDE)

                                                19

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 19 of 26 PageID #: 1205
       145.    Defendants incorporate their answers and responses to the preceding paragraphs

numbered 1-144 of the Complaint as if fully set forth herein.

       146.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 146 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 146 of the Complaint.

       147.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 147 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 147 of the Complaint.

       148.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 148 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 148 of the Complaint.

       149.    Concurrent herewith Defendants have filed a separate Partial Motion to Dismiss

with respect to several of the allegations in the Complaint, including those described in

Paragraph 149 of the Complaint, and therefore, no further answer or other response is necessary

as to such claims and allegations at this time. To the extent an answer or response is necessary,

Defendants deny each and every allegation set forth in Paragraph 149 of the Complaint.




                                                20

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 20 of 26 PageID #: 1206
       150.       Any and all allegations contained in the Complaint which have not been

previously specifically admitted or denied, are hereby denied.

       151.       Defendants deny that Plaintiff, or any allegedly similarly situated individual, or

any purported class or collective action member, are entitled to any of the relief prayed for in the

Complaint.

                            AFFIRMATIVE AND OTHER DEFENSES

                                             First Defense

       1.         The activities for which Plaintiff alleges he and the putative class were not

properly compensated do not constitute compensable work under the FLSA and/or any other

claimed state or federal law. Western properly classified and treated Plaintiff and the putative

class as independent contractors and, as such, the FLSA does not apply to Plaintiff or the

putative class.

                                            Second Defense

       2.         Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                             Third Defense

       3.         Neither Plaintiff nor any of the alleged class members provided services for,

entered into a service as an independent contractor with, or were in any form employed or

retained by New Horizons and, therefore, Plaintiff’s Complaint fails to state a claim for which

relief can be granted as to New Horizons.

                                            Fourth Defense

       4.         Plaintiff and the putative class are properly classified as independent contractors

and therefore the FLSA does not apply. If the FLSA is found to apply to Plaintiff’s claims, at all

times relevant to Plaintiff’s Complaint, Defendants acted in good faith in attempting to comply



                                                   21

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 21 of 26 PageID #: 1207
with their obligations under the FLSA. Accordingly, liquidated damages are not available or

warranted under the provisions of the FLSA.

                                          Fifth Defense

       5.      Plaintiff and the putative class are properly classified as independent contractors

and therefore the FLSA does not apply. If the FLSA is found to apply, any purported violation of

the FLSA by Defendants—which Defendants deny in its entirety—was not willful, and therefore

all claims are limited by a two-year limitations period. Accordingly, the relevant time period in

this case should run two (2) years back from August 25, 2017 to August 25, 2015 and any

alleged claims for the period prior to August 25, 2015 are time-barred.

                                          Sixth Defense

       6.      To the extent applicable, Plaintiff’s claims and members of the purported class

and/or collective action are precluded by their own actions and therefore barred by the equitable

doctrines of waiver, estoppel, unclean hands, and/or laches.

                                        Seventh Defense

       7.      Even assuming, arguendo, that Plaintiff’s Complaint is partially correct, Plaintiff

and members of the purported class and/or collective action seek compensation for time that is

de minimus.

                                         Eighth Defense

       8.      Plaintiff and the putative class he purports to represent were paid all payments

which were due and owing, and to which they were entitled under the FLSA and Tennessee state

law.

                                          Ninth Defense




                                                22

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 22 of 26 PageID #: 1208
        9.     Plaintiff and members of the purported class and/or collective action are not

similarly situated. As a result, the potential claims of the purported class and/or collective action

members would differ and/or vary greatly and on a case-by-case basis, thus requiring the Court

to engage in numerous individualized determinations if the class and/or collective action were

certified.

                                             Tenth Defense

        10.    The class action portion of the Complaint seeking class-wide relief must be

dismissed, as Plaintiff cannot satisfy the requirements for maintenance of a class action under

Fed. R. Civ. P. 23.

                                            Eleventh Defense

        11.    Because Plaintiff and each purported class and/or collective action member was

or is an independent contractor, signed a separate independent contractor contract, signed a

separate lease agreement, and maintained their own separate and distinct business relationships,

Plaintiff is not representative of the purported class and/or collective action and the case cannot

proceed as a class or collective action.

                                            Twelfth Defense

        12.    The collective action portion of the Complaint seeking class-wide relief must be

dismissed, as Plaintiff cannot satisfy the requirements for maintenance of a collective action

under Section 216 of the FLSA, or otherwise.

                                           Thirteenth Defense

        13.    Plaintiff’s claims are barred in whole or in part by the applicable statutes of

limitations.

                                           Fourteenth Defense



                                                  23

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 23 of 26 PageID #: 1209
       14.     Plaintiff’s alleged damages were not proximately caused by any unlawful policy,

custom, practice, and/or procedure promulgated and/or undertaken by Defendants.

                                         Fifteenth Defense

       15.     Although Defendants deny that Plaintiff and members of the purported class

and/or collective action are entitled to any relief, Defendants assert that any claimed damages

arose as a result of their own actions, or failures to act, and they have failed to mitigate their

alleged damages. To the extent that Plaintiff and members of the purported class and/or

collective action have mitigated their damages, they may not recover for any alleged damages so

mitigated.

                                         Sixteenth Defense

       16.     Plaintiff’s Complaint does not describe some or all of the claims asserted against

Defendants with sufficient particularity to enable Defendants to determine all of the defenses

and/or claims available to Defendants in response to their action. Therefore, Defendants reserve

the right to assert all defenses and/or claims which may be applicable to the claims alleged until

such time as the precise nature of the various claims are ascertained and all facts are discovered.



       WHEREFORE having fully answered, Defendants pray that this Court dismiss this

action against Defendants with prejudice, and enter judgment in favor of Defendants with costs

of suit and such other and further relief as the Court deems proper, including, but not limited to,

attorneys’ fees, costs, and expenses.

Dated: February 5, 2019

                                                               Respectfully submitted,




                                                  24

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 24 of 26 PageID #: 1210
                                              /s/ Mark E. Hunt____________
                                              R. Eddie Wayland (No. 6045)
                                              Mark E. Hunt (No. 10501)
                                              Benjamin P. Lemly (No. 35225)
                                              KING & BALLOW
                                              315 Union Street
                                              Suite 1100
                                              Nashville, TN 37201
                                              (615) 726-5430
                                              rew@kingballow.com
                                              mhunt@kingballow.com
                                              blemly@kingballow.com
                                              Attorneys for Western Express, Inc.
                                              and New Horizons Leasing, Inc.




                                    25

Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 25 of 26 PageID #: 1211
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    /s/ Benjamin P. Lemly___________
                                                             Benjamin P. Lemly




                                                26

 Case 3:17-cv-01199 Document 129 Filed 02/05/19 Page 26 of 26 PageID #: 1212
